Citation Nr: 0701933	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a throat/tonsil 
disorder.

2.  Entitlement to service connection for a sinus disorder, 
to include the loss of the sense of smell.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board previously adjudicated the veteran's claim in 
February 2005.  The veteran's claim for service connection 
for the issues on appeal was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
re-adjudication in accordance with the directives of the May 
2006 Joint Motion.  

The Court granted the Joint Motion for remand in June 2006 
and returned the case to the Board.

The Board wrote to the veteran in June 2006.  The veteran was 
advised that the case was returned to the Board by the Court.  
He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  A 
copy of the letter was sent to the representative of record 
at that time, The American Legion.  

The veteran's attorney submitted evidence of his 
representation of the veteran before VA and the Court in July 
2006.  The Board wrote to the attorney and advised him of the 
status of the case, to include that the veteran had been 
notified in June 2006 to submit additional argument or 
evidence on his behalf, in October 2006.  No response was 
received from the attorney, and no response was received from 
the veteran in response to the earlier letter.

The Board contacted the veteran's attorney in December 2006.  
The attorney advised that he had no additional argument or 
evidence to submit in this case.  He was advised that the 
Board would proceed to conduct its appellate review.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

In this case the veteran alleges that he suffers from a 
throat/tonsil disorder and a sinus disorder, to include the 
loss of the sense of smell, due to events that occurred 
during his military service.  In particular, the veteran 
alleges that he suffered from nose bleeds and developed a 
sinus disorder because of his exposure to wood treated with 
chemical preservatives.

The veteran's active duty service medical records (SMRs) show 
that he was treated on several occasions for a runny nose, 
sore throat, nasal congestion, complaints of swollen tonsils, 
and a cough.  His tonsils were found to be normal on 
examination and he was found to have a cold, viral syndrome, 
an upper respiratory infection or rule out pharyngitis on his 
several clinical visits.

The veteran was afforded a VA examination in April 2003.  The 
veteran gave a history of exposure to wood preservatives on 
new wood in an ammunition storage facility.  The veteran 
reported being treated for sore throats and nose bleeds and 
recalled receiving medical attention, including Sudafed at 
least once in service.  The veteran complained of pressure 
over the frontal and maxillary sinuses.  He had been 
prescribed Claritin and Allegra by a private physician.  On 
physical examination, the examiner said that the veteran had 
swollen and engorged mucous membranes.  There was no 
tenderness over the frontal or malar cheek surfaces and the 
chest was clear to auscultation and percussion.  The final 
diagnosis was acute rhinitis.  The examiner noted that the 
veteran's tonsils were normal.  He also said that the veteran 
had a sense of smell.  Finally, the examiner said that there 
was no indication of sinusitis.

The examiner went on to say that the veteran had an 
"injury" to his sinuses and nose that began in service and 
had continued.  The examiner did not describe any type of 
injury or residuals in the examination report and did not 
provide any further explanation of this comment.  

The veteran testified in June 2004 that he had seen a private 
physician on one occasion since service.  He said that he 
treated his symptoms with over-the-counter medications.  He 
did not provide any testimony regarding an injury of any 
type.

As noted in the Introduction, the veteran's case was returned 
by the Court through its grant of the Joint Motion.  The 
Joint Motion noted that the Board did not address the VA 
examiner's comment regarding the injury to the veteran's 
sinuses and nose that began in service.  Despite the lack of 
evidence of record to show any injury in service, the Board 
is required to remand the case for a medical opinion in 
compliance with the Joint Motion.

Finally, the veteran also testified that he served seven 
years in the reserves.  He did not indicate that he received 
treatment for his complaints regarding his throat/tonsils or 
sinuses but he also did not say that he did not receive 
treatment.  The veteran's reserve SMRs should be obtained as 
a possible source of documenting treatment after service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess records 
pertinent to his claim.  The RO should 
attempt to obtain and associate with the 
claims files any medical records 
identified by the veteran.  

2. The RO should contact the veteran and 
obtain the necessary information regarding 
his reserve service.  The service medical 
records for that reserve service should be 
obtained and associated with the claims 
folder.

3.  The veteran should be afforded an 
appropriate examination to evaluate his 
claim of service connection for a 
throat/tonsil disorder, and for a sinus 
disorder with the loss of the sense of 
smell.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review as part of the 
examination process.  The examiner is 
requested to review the claims folder, 
especially the service medical records, 
in conducting the examination and 
preparing a report.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.

The examiner is requested to address the 
April 2003 VA examination report and the 
prior examiner's comment regarding an 
injury to the sinuses and nose in 
service.  The examiner is requested to 
provide an opinion and/or explanation of 
whether any type of injury did occur in 
service and, if so, what evidence 
supports the conclusion.  If a 
throat/tonsil disorder, a sinus disorder, 
or a loss of the sense of smell is found 
on examination, the examiner is requested 
to offer an opinion as to whether there 
is at least a 50 percent probability or 
greater that any currently diagnosed 
disorder is related to the veteran's 
military service.  A complete rationale 
for all opinions expressed must be 
provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



